DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 (hence claims 22-24) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites a method; however, no method step(s) are positively recited.  For example, claim 21 should be rewritten as:
“21.  A method for deploying a tubing string into a conduit using the coiled tubing system according to claim 1, the method comprising the steps: (insert step(s)).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 12-16, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dismukes (US 4,523,644) in view of Terry et al (US 2004/0040749).
As to claim 1, Dismukes discloses a coiled tubing system for deployment into a conduit (13; it also considered that the system is suitable for being deployed through a well that has casing along the entire depth), comprising: a tubing string (1) comprising a first tubing portion (39) and a second tubing portion (37) configured for coupling (col.3,ln.59-60) to a proximal end of the first tubing portion (39), the first tubing portion (39) comprising metallic coiled tubing and the second tubing portion (37) comprising metallic coiled tubing (although the material of the coiled tubing is not explicitly disclosed, it is regarded that the coiled tubing is implicitly metal); and a fluid discharge apparatus (5) configured for location at a distal end (fig.1) of the tubing string, the fluid discharge apparatus (5) comprising: a body (see fig 4, see ref. number 7) comprising an axial flow passage (continues from 9) configured for fluid communication with an axial flow passage (9) of the tubing string (see fig.4); a lateral flow passage (no ref.number; see figs.4 and 6) disposed through the body; and a valve arrangement (67), wherein the fluid discharge apparatus (5) is configured to move between a first configuration (dashed lines in fig.4) in which the valve arrangement (67) obturates fluid communication (col.5, ln. 32-35) through the lateral flow passage and a second configuration (fig.4) in which the valve arrangement (67) permits fluid in the axial flow passage (9) to be discharged through the lateral flow passage, said discharge generating a pressure pulse which facilitates transport of the tubing string (col.4,ln.13-15) along the conduit.
Dismukes does not disclose a first tubing portion comprising composite coiled tubing.  Terry et al discloses (see page, 9, para [0102]) a hybrid coiled tubing comprising a first tubing portion of composited coiled tubing and a second tubing portion of metallic coiled tubing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first tubing portion made of composite coiled tubing and a second tubing portion made of metallic coiled tubing as disclosed by Terry et al, since doing so provides the expected benefit of extending through a deviated borehole.
	
As to claim 2, Dismukes discloses (see col. 5, lines 32-35) wherein the fluid discharge apparatus is configured to cycle between the first configuration and the second configuration.
As to claim 3, Dismukes in view of Terry et al discloses wherein the first tubing portion comprises a base pipe.  The first tubing portion would be considered the base pipe as broadly recited.
As to claim 4, Terry et al discloses (see page 1, para [0009]) wherein the base pipe is constructed or formed from one of:
a polymeric material;
a thermoplastic material:
a thermoplastic material comprising at least one of: polyaryletherketone (PAEK): polyarylketone (PAK); polyetherketone (PEK); polyetheretherketone (PEEK); and polycarbonate (PC).  
As to claim 7, Terry et al discloses (see page 1, para [0009])  wherein the composite coiled tubing comprises a composite laminate disposed around the base pipe.
As to claim 8, Terry et al discloses (see page 1, para [0009])   wherein the composite laminate comprises a matrix and a plurality of reinforcing elements disposed within the matrix.
As to claim 9, Terry et al discloses (see page 1, para [0009])  wherein the matrix comprises one of:
a polymeric material;
a thermoplastic material:
a thermoplastic material comprising at least one of: polyaryletherketone (PAEK), polyarylketone (PAK); polyetherketone (PEK); polyetheretherketone (PEEK); and polycarbonate (PC).
As to claim 12, Terry et al discloses (see page 1, para [0009])  wherein the reinforcing elements comprise at least one of: fibres; strands; filaments; or nanotubes.
As to claim 13, Terry et al discloses (see page 1, para [0009])  wherein the reinforcing elements comprise carbon fibres.
As to claim 14, Dismukes discloses wherein the second tubing portion 37 is constructed or formed from steel.
As to claim 15, Dismukes discloses (see figures 4 and 6) wherein the valve arrangement comprises a valve member comprising one or more flow apertures (i.e. upper and lower apertures in figures 4 and 6) for providing fluid communication from the axial flow passage of the fluid discharge apparatus to the lateral flow passage.
As to claim 16, Dismukes discloses (see col. 5, lines 32-35)  wherein the fluid discharge apparatus 5 is configured to move from the first configuration to the second configuration in response to fluid pressure.
As to claim 20, Terry et al discloses a tubing injector 218 configured to apply a push force on the tubing string which urges the tubing string along the conduit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a tubing injector as disclosed by Terry et al, since doing so provides the expected benefit of feeding and directing the coiled tubing.
As to claim 21, Dismukes discloses deploying a tubing string 1 into a conduit  13 using the coiled tubing system.

As to claim 22, Dismukes discloses at least one of:
coupling the fluid discharge apparatus 5 to the distal end of the first tubing portion 39;
running the first tubing portion 39 and the fluid discharge apparatus 5 into the conduit 13.
As to claim 23, Dismukes in view of Terry et al discloses at least one of: coupling the second tubing portion to the proximal end of the first tubing portion;
running the second tubing portion into the conduit.  Terry et al discloses the coupling a first composite coiled tubing to a second metallic coiled tubing.  
As to claim 24, Dismukes discloses applying a fluid pressure via the tubing string to reconfigure the fluid discharge apparatus from the first configuration to the second configuration (dashed lines in fig.4).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dismukes (US 4,523,644) in view of Terry et al (US 2004/0040749) as applied to claim 1  above, and further in view of Thomson (WO 2017/122008).
As to claim 17, Dismukes in view of Terry et al discloses all that is claimed except wherein the valve arrangement comprises a piston axially movable relative to the body, wherein in the first configuration the piston obturates the lateral flow passage and in the second configuration the piston permits fluid communication from the axial flow passage through the lateral flow passage.  Thomson discloses a piston 126 axially movable relative to the body, wherein in the first configuration the piston obturates the lateral flow passage and in the second configuration the piston permits fluid communication from the axial flow passage through the lateral flow passage
As to claim 18, Dismukes in view of Terry et al discloses all that is claimed except wherein the piston comprises one or more flow apertures.  Thomson discloses the piston 126 comprising one or more flow aperture 130.
As to claim 19, Dismukes in view of Terry et al discloses all that is claimed except wherein the fluid discharge apparatus comprise a biasing member configured to urge the fluid discharge apparatus to the first configuration.  Thomson discloses the fluid discharge apparatus comprise a biasing member 134 configured to urge the fluid discharge apparatus to the first configuration.
As to claim 16-19, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fluid discharge apparatus as disclosed by Thomson, since doing so provides the expected benefit of providing a fluid discharge apparatus which provides an interrupted fluid flow for intermittent jetting.
	Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.
Applicant argues that Dismukes does not disclose the metallic coiled tubing.  Merriam-Webster Online Dictionary defines metallic as made of or containing a metal. Dismukes discloses the tubing may contain steel fibers (see col. 4, lines 47-48).  As broadly recited, Dismukes discloses a metallic coiled tubing, as the tubing contains metal i.e. steel fibers.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It is maintained that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first tubing portion made of composite coiled tubing and a second tubing portion made of metallic coiled tubing as disclosed by Terry et al, since doing so provides the expected benefit of extending through a deviated borehole.  Both Dismukes and Terry et al disclose the movement of a coiled tubing through a deviated borehole/path
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678